Citation Nr: 9900436	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  92-05 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of shell 
fragment wounds.

3.  Entitlement to service connection for a chronic lung 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1968.  This appeal arises from a July 1989 rating 
decision of the Department of Veterans Affairs (VA), then San 
Francisco, now Oakland, California regional office (RO).  
That rating decision denied service connection for post-
traumatic stress disorder, residuals of shrapnel wounds, and 
a chronic lung disorder.  

The Board of Veterans' Appeals (Board) remanded the case for 
additional development in October 1993.  Subsequently, a July 
1998 rating action continued the prior denials.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he suffers from post-traumatic 
stress disorder as the result of his Vietnam war experiences.  
He also contends that he has residuals of wounds he received 
in action in November 1966.  The veteran also contends that 
he has a chronic lung disorder which began during his period 
of service.  His representative requests that all reasonable 
doubt be resolved in the veteran's favor. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
submitted evidence of well grounded claims for service 
connection for post-traumatic stress disorder, residuals of 
shell fragment wounds, and a chronic lung disorder.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans claim.

2.  The veteran does not currently have post-traumatic stress 
disorder.

3.  There is no objective evidence of a shell fragment wound 
during service or of any current residuals of such wound(s).

4.  There is no objective evidence of a chronic lung disorder 
during service or for many years following the veterans 
separation from service, or of a link between the veterans 
current chronic obstructive pulmonary disorder and any event 
of service.


CONCLUSION OF LAW

The veteran has not submitted evidence of well grounded claim 
for service connection for post-traumatic stress disorder, 
residuals of shell fragment wounds, or of a chronic lung 
disorder.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Service connection for post-
traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

After reviewing the evidentiary record concerning the issues 
of service connection for post-traumatic stress disorder, 
residuals of shell fragment wound, and a chronic lung 
disorder, the Board concludes that the veteran's claims for 
that benefit are not well grounded.

The veteran was attached to various Naval Mobile Construction 
Battalions during his service in Vietnam in the 1960s.  
While the veteran has claimed an additional period of service 
with the Marines in Vietnam in the 1970s, no additional 
periods of service after 1968 have been confirmed, and in 
fact the record demonstrates that the veteran had numerous 
private and VA psychiatric hospitalizations in California 
during the period he contends that he was in service and 
overseas.  

The veterans service medical records showed no complaints or 
findings of a psychiatric nature, and the service separation 
examination showed normal psychiatric findings.  There was no 
indication of any shell fragment wounds during service, and 
the veteran was never awarded a Purple Heart.  The veteran 
was seen with upper respiratory infections in April and July 
1968, and bronchitis was suspected in May 1968.  The 
veterans lungs and chest were noted as normal on the 
separation examination in September 1968.

The first indication of a psychiatric disorder came with a 
private hospitalization in September 1972.  Paranoid 
schizophrenia was diagnosed.  There have been numerous and 
extensive periods of hospitalization, both private and VA, in 
the years since 1972.  These hospitalizations have resulted 
in diagnoses of paranoid schizophrenia, or occasionally 
schizoaffective disorder.  Post-traumatic stress disorder has 
never been diagnosed on a hospitalization report.  Outpatient 
treatment records dated in January 1987 included an 
additional diagnosis of post-traumatic stress disorder, but 
subsequent psychological testing in March 1988 determined 
that the veteran did not have post-traumatic stress disorder.  
A March 1995 letter from the veterans treating psychiatrist 
includes the veterans reported history of post-traumatic 
stress disorder treatment in the past.  However, the actual 
treatment records show that the diagnosis was schizophrenia 
vs. schizoaffective disorder.  A VA psychiatric examination 
in May 1995 diagnosed functional psychosis, either chronic 
paranoid schizophrenia or schizoaffective disorder, now 
partially in remission because of medications.  The examiner 
doubted that a diagnosis of post-traumatic stress disorder 
would be appropriate.  He recommended psychological testing 
to rule out post-traumatic stress disorder.  That testing was 
apparently requested but not conducted.  However, the Board 
notes that previous psychological testing ruled out a 
diagnosis of post-traumatic stress disorder, and the 
overwhelming weight of evidence over a twenty-five year 
period has confirmed the diagnosis as paranoid schizophrenia.

There is no medical evidence of record of any shell fragment 
wound residuals.  VA examination in April 1995 described no 
such residuals.  There is no evidence of a chronic lung 
disorder for many years following separation from service in 
1968.  The April 1995 VA examination diagnosed chronic 
obstructive pulmonary disorder.  The veteran was noted to 
have smoked cigarettes for many years.

The objective medical record indicates that the veteran has 
an acquired psychiatric disorder; however, there are no 
confirmed diagnoses of post-traumatic stress disorder in the 
medical record.  The veteran has contended that he has post-
traumatic stress disorder as the result of his service during 
Vietnam and that he was wounded and contracted a chronic lung 
disorder during such service.  However, his lay statements 
are not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge 
and are not competent evidence that would render his claims 
well-grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, the veteran has claimed an additional period of 
Vietnam service in the 1970s which is clearly contradicted 
by the objective record.  In the absence of objective medical 
evidence to support the veteran's contentions that he has 
post-traumatic stress disorder, residuals of shell fragment 
wounds, and a chronic lung disorder as a result of service, 
his claims are not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claims for service connection for post-
traumatic stress disorder, residuals of shell fragment 
wounds, and a chronic lung disorder are plausible or 
otherwise well-grounded.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Under these circumstances, those claims are 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for residuals of shell fragment wounds is 
denied.

Service connection for a chronic lung disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
